United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4524
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                             Antonio Deshawn Thomas

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: February 6, 2018
                             Filed: February 14, 2018
                                   [Unpublished]
                                  ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Antonio Thomas directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to drug and firearm offenses. His counsel

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
has moved for leave to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), asserting that an error under Federal Rule of Criminal Procedure
11(b)(1)(B) occurred during the change-of-plea hearing, and that Thomas’s sentence
was substantively unreasonable.

       Upon careful review, we conclude that no plain error occurred, see United
States v. Dominguez Benitez, 542 U.S. 74, 76 (2004) (plain-error standard applies
where Rule 11 omission was not preserved by timely objection; defendant must show
that, but for such omission, he would not have entered plea); and that Thomas’s
sentence is not substantively unreasonable, see United States v. Feemster, 572 F.3d
455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard; discussing substantive reasonableness); see also United
States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal,
within-Guidelines-range sentence is presumed reasonable). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw and affirm.
                       ______________________________




                                         -2-